Order
PER CURIAM.
Defendant Ronald Buggs appeals from the judgment entered upon his conviction by a jury of robbery in the second degree. In his sole point on appeal, he contends that the evidence was insufficient to submit the charge of robbery in the second degree to the jury in that a reasonable juror could not have found beyond a reasonable doubt that Mr. Buggs knowingly struck the victim in order to prevent her from interfering with his escape from Home Depot with stolen drill bits. In other words, he claims there was no evidence of “forcible stealing” under § 569.010.
We find that testimony from the victim and witnesses to the events leading to the second-degree robbery charge sufficiently supported submission of the charge to the jury and affirm the trial court’s judgment. Rule 30.25(b).